DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 6, 2020 has been entered. Amendment of claims 1 and 5-6 is acknowledged. Claims 12-16 are withdrawn pursuant to Applicants' election filed on April 25, 2019. Claims 18-20 are newly added. Claims 1, 3-11 and 18-20 are currently under consideration in this application.
The objections to claims 5-6 are withdrawn in view of Applicant's amendments. 

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered and the objections to claims 1 and 7 are maintained. Applicant submits that it is customary to use an indefinite article to first introduce a limitation in a claim; however, the weight ratio amongst the components is inherent and should be recited as "the weight ratio" or "the ratio".  
The arguments regarding the rejection of claims 1 and 3-11 under 35 USC 112(a) are persuasive; therefore, this rejection has been withdrawn.
Applicant's arguments regarding the rejection of claim 4 under 35 USC 112(d) have been considered but they are not persuasive.  As detailed in the rejection below, even though claim 4 narrows down the weight of the glycolipid to "1" and the upper 
Applicant traversed the rejections under 35 U.S.C. 103 to claim 1 by arguing that one skilled in the art would not have found reasons to make Angel's composition without the microbial component or the enzymatic component, or motivation to combine Angel and Ji, since Ji discloses a C/N load ratio and the concentration of nitrogen is unknown. Contrary to Applicant's assertions (Arguments Pg. 9, ¶ 1), the rejection did not rely only on two of four essential components of Angel to arrive at the claimed composition. Examiner admits Angel's composition comprises a microorganism as well as enzymatic, emulsifying and nutritive components; however, the instant claim is still rendered obvious for the composition absent a microorganism.  One of ordinary skill would have had a reasonable expectation of success in combining the three remaining components of the composition taught by Angel prior to addition of a microorganism for preparation of a growth medium or promoter.   
In response to Applicant's arguments regarding the combination of Angel and Ji, Ji is relied upon to teach the salt of organic acid/carbon source that can affect denitrification, and one of ordinary skill would be motivated to optimize the concentration by routine experimentation. Applicant further argues (Arguments Pg. 10, ¶ 2) the main function and purpose of Angel's composition is hydrocarbon degradation, denitrification would only be a minor side reaction, and a skilled artisan would not have been looking for the best salt of organic acid concentration for optimal denitrification effect. Angel's 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:    
In claim 1, lines 4-5: "wherein a weight ratio among the glycolipid, the alditol, and the salt of organic acid is (0.5-15):(0.5-15):(5-30), wherein the composition is absent of a microorganism" should read "wherein the weight ratio among the glycolipid, the alditol, and the salt of organic acid is (0.5-15):(0.5-15):(5-30), and wherein the composition is absent of a microorganism". 
In claim 7, lines 2-3: "wherein a ratio of a total weight of the glycolipid, the alditol, and the salt of organic acid to a weight of the additive is 100:(10-20)," should read "wherein the ratio of a total weight of the glycolipid, the alditol, and the salt of organic acid to the weight of the additive is 100:(10-20),".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



(New Rejection – Necessitated by Amendment) Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.   
The term “absent of an enzymatic component” as recited in claim 18, line 2 is not supported by the original disclosure or claim as filed.  
	Applicant’s amendment, filed 11/06/2020, directs support for new claims to Page 4, lines 1-7 and Page 5, and asserts that no new matter has been added.  
However, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for an enzymatic component, or its absence in the recited composition. The specification only discloses the composition capable of promoting the growth of denitrifying microorganisms (see Page 2, lines 25-28); instant claim 18 now recites absence of an enzymatic component, which was not clearly disclosed in the specification.  Therefore, the claim represents a departure from the specification and claims originally filed.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(Prior Rejection – Maintained and Extended to Claims 19-20) Claims 4 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the claim limitations “wherein the weight ratio among the glycolipid, the alditol, and the salt of organic acid is 1:(0.3-5):(0.7-8.5)”.  Claim 19 recites "a weight ratio among the glycolipid and the salt of organic acid is 1:(2.5-8)" and claim 20 recites "wherein a weight ratio among the glycolipid, the alditol, and the salt of organic acid is 1:(0.7-1.5):(2.5-3.5)". The claim limitations fail to further limit the independent claim and improperly broaden the scope of invention.  Even though claim 4 narrows down the weight of the glycolipid to "1" and the upper range limit of the alditol and salt of organic acid, it broadens the lower range limit of the alditol from "0.5" to "0.3" 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained) Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) in view of Ji (Ji, B. et al. 
Regarding claims 1, 3 and 4, Angel teaches a composition (Angel ¶ 79, lines 1-3: In some embodiments, the compositions as well as the individual components (e.g., emulsifiers, nutrients, etc.) disclosed herein may include salts) comprising a glycolipid (Angel ¶10, lines 1-3: composition comprises ... a glycolipid.  In some embodiments, the emulsifying component may comprise from rhamnolipids, trehalose lipids, sophorose lipids), an alditol (Angel ¶ 76: nutritive component; ¶ 77, line 18: selective growth media (mannitol salt agar) (contains mannitol)), and a salt of organic acid (¶ 79, lines 8-11: salts of pharmaceutically acceptable organic acids such as acetic, citric, succinic), wherein the glycolipid chosen from trehalose glycolipid, sophorolipid and rhamnolipid (Angel ¶ 10, lines 7-10 rhamnolipids, trehalose lipids, sophorose lipids).
Angel teaches an overlapping range of glycolipid and alditol (Angel ¶ 46, lines 16-20: the nutritive component (mannitol salt agar) and the emulsifier (glycolipid) are provided in about equivalent amounts, but may vary in relative ratios with each other from about 1:5, 1:4, 1:3, 1:2, 1:1, 0.5:1, 0.3:1, 0.25:1, or 0.2:1, or any ratios falling within the ranges of about 1:5 to about 0.2:1) with the claimed weight ratio ranges.
Angel does not teach the relative ratio of the salt of organic acid. 
Ji teaches salt of organic acid is a result effective variable that can affect denitrification (Ji Pgs 647-648 ¶ 5.2 succinate and acetate are most commonly used carbon source).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Angel's composition by optimizing 
In the multiple embodiments of Angel, the composition comprises a microorganism (Angel ¶ 7, lines 1-3: In an aspect, the disclosure provides a composition comprising a microbial component; an enzymatic component; an emulsifying component; and a nutritive component; ¶ 56, lines 1-5: microbes include … denitrifying bacteria); however, the instant claim is still rendered obvious for the composition absent a microorganism.  One of ordinary skill would have had a reasonable expectation of success in combining the nutritive and stabilizing components (emulsifying and enzymatic component) of the composition taught by Angel prior to addition of a microorganism for preparation of a growth medium or promoter.   
Regarding claim 5, Angel discloses the glycolipid is sophorolipid (Angel ¶ 10, lines 7-10: rhamnolipids, trehalose lipids, sophorose lipids), the alditol is C4-C12 alditol (Angel ¶ 76: nutritive component; ¶ 77, line 18: selective growth media (mannitol salt agar) (contains mannitol)), and the salt of organic acid is C2-C6 sodium salt of organic acid (¶ 79, lines 8-11: salts of pharmaceutically acceptable organic acids such as acetic, citric, succinic).

(Prior Rejection – Maintained and Extended to Claim 19) Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) in view of Ji (Ji, B. et al. Aerobic Denitrification: A Review of Important Advances of the Last 30 Years, 2015, Biotechnology and Bioprocess Engineering, 20, 643-651) and further in view of Boundy-Mills (US20190119707).
Regarding claim 6, Angel teaches the alditol is mannitol (Angel ¶ 76: nutritive component; ¶ 77, line 18: selective growth media (mannitol salt agar) (contains mannitol)), and the salt of organic acid is selected from sodium acetate, sodium succinate and sodium citrate (¶ 79, lines 8-11: salts of pharmaceutically acceptable organic acids such as acetic, citric, succinic).
Angel does not expressly teach the glycolipid is lactone sophorolipid. 
Boundy-Mills teaches sophorolipids including lactone forms (Boundy-Mills ¶ 263 Ln 1) are used in numerous applications including bioremediation of groundwater and surface water (Boundy-Mills ¶ 265 Ln 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sophorose lipid in Angel's composition with lactone sophorolipid taught in Boundy-Mills, because they are known equivalents. 
Regarding claim 19, Angel and Ji teach an overlapping range of glycolipid and alditol (Angel ¶ 46, lines 16-20: the nutritive component (mannitol salt agar) and the emulsifier (glycolipid) are provided in about equivalent amounts, but may vary in relative ratios with each other from about 1:5, 1:4, 1:3, 1:2, 1:1, 0.5:1, 0.3:1, 0.25:1, or 0.2:1, or any ratios falling within the ranges of about 1:5 to about 0.2:1) with the claimed weight ratio ranges and the salt of organic acid is a result effective variable that is optimizable through routine experimentation (Ji Pgs 647-648 ¶ 5.2 Carbon is essential for cell the alditol is mannitol (Angel ¶ 76: nutritive component; ¶ 77, line 18: selective growth media (mannitol salt agar) (contains mannitol)), and the salt of organic acid is sodium acetate (¶ 79, lines 8-11: salts of pharmaceutically acceptable organic acids such as acetic, citric, succinic).
Angel does teach the glycolipid is lactone sophorolipid. 
Boundy-Mills teaches sophorolipids including lactone forms (Boundy-Mills ¶ 263 Ln 1) are used in numerous applications including bioremediation of groundwater and surface water (Boundy-Mills ¶ 265 Ln 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sophorose lipid in Angel's composition with lactone sophorolipid taught in Boundy-Mills, because they are known equivalents. 

(Prior Rejection – Maintained) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) in view of Ji (Ji, B. et al. Aerobic Denitrification: A Review of Important Advances of the Last 30 Years, 2015, Biotechnology and Bioprocess Engineering, 20, 643-651) and further in view of Yasui (JP2003001292 referenced in applicant's IDS).
Regarding claim 7, Angel does not teach the composition further containing the additive organic acid hydroxylamine and its relative weight ratio.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Angel to include the additive hydroxylamine as taught in Yasui to effectively promote proliferation of denitrification microorganisms (Yasui Abstract: To effectively promote proliferation of sludge (autotrophic denitrification microorganisms).

(Prior Rejection – Maintained) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) ) in view of Ji (Ji, B. et al. Aerobic Denitrification: A Review of Important Advances of the Last 30 Years, 2015, Biotechnology and Bioprocess Engineering, 20, 643-651) and Yasui (JP2003001292 referenced in applicant's IDS), as applied in claim 7 above, and further in view of van der Star (van der Star, W. et al. Response of Anaerobic Ammonium-Oxidizing Bacteria to Hydroxylamine, 2008, Applied and Environmental Microbiology, 74(14), 4417-4426).

Regarding claim 8, Angel in view of Ji does not teach formic acid hydroxylamine or acetic acid hydroxylamine. 
Van der Star teaches a composition, wherein the organic acid hydroxylamine is formic acid hydroxylamine and/or acetic acid hydroxylamine (van der Star Page 4420 ¶ 2 Lines 6-7: formate or acetate was added together with hydroxylamine)."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Angel, Yasui and van der Star, to combine the composition of Angel with hydroxylamine formate or acetate as taught in van der Star to promote the growth of anaerobic microorganisms (van der Star Page 4420 ¶ 2 Lines 1-6: Influence of the presence of acetate, formate: It has been shown that anammox bacteria can convert short-chain fatty acids to CO2 as an additional energy source when nitrite is reduced to N2 via ammonium).

(Prior Rejection – Maintained) Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) in view of Ji (Ji, B. et al. Aerobic Denitrification: A Review of Important Advances of the Last 30 Years, 2015, Biotechnology and Bioprocess Engineering, 20, 643-651) and further in view of Sperandio (US 20130319936 A1).
claims 9 and 10, Angel does not teach the content of 0.01wt% or less of inorganic metal salts in the composition.
Sperandio teaches inorganic metal salts are pollutants (Sperandio ¶ 3, line 5: these metal salts are pollutants). Sperandio teaches a method for the biological treatment of wastewater containing pollutants (Sperandio ¶ 36, lines 3-4: organic and nitrogenated pollutants, such as ammonia and nitrates) that does not utilize metal salts (Sperandio ¶ 22, lines 3-4: utilizes no polluting metal salt).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angel's composition by removing inorganic metal salts as taught by Sperandio to reduce environmental pollutants (Sperandio ¶ 22, lines 3-6: It utilizes no polluting metal salt and thereby takes part in reducing the environmental footprint of a more global wastewater treatment industry).

(Prior Rejection – Maintained) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) in view of Ji (Ji, B. et al. Aerobic Denitrification: A Review of Important Advances of the Last 30 Years, 2015, Biotechnology and Bioprocess Engineering, 20, 643-651) and further in view of Rossi (Rossi, F. et al. Nitrate Removal from Wastewater through Biological Denitrification with OGA 24 in a Batch Reactor, 2015, Water, 7, 51-62).
Regarding claim 11, Angel teaches a culture medium (Angel ¶ 77 lines 12-14: Non-limiting examples of nutritive components include any variety of culture media) capable of promoting the growth of denitrifying microorganisms (Angel ¶ 77 lines 1-3: the term “nutritive' relates to any compound or component that can be used as a , and the composition according to claim 1. 
Angel does not teach nitrate and/or nitrite, but Rossi teaches a culture medium capable of promoting the growth of denitrifying microorganisms (Rossi Page 53 ¶ 2.1 Lines 4-5: For assays of denitrification bacterium was grown anaerobically on minimal VG medium), containing a nitrate and/or a nitrite (Rossi Page 53 ¶ 2.1 Lines 5-6: containing 10 mM acetate as the sole carbon source and electron donors and 10 mM nitrate as electron acceptors).  The culture medium taught by Angel and the medium taught by Rossi both promote growth of denitrifying microorganisms and include acetate (Angel ¶ 79 salts of organic acids such as acetic; Rossi Page 53 ¶ 2.1 Lines 5-6 containing 10 mM acetate) as a carbon source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the culture medium containing the composition of Angel by adding a nitrate as taught in Rossi to promote the growth of denitrifying microorganisms for treatment of wastewater (Rossi Page 52 ¶ 1 Lines 10-13: The biological denitrification is recommended for the removal of relatively low concentration of nitrogen components and it is operated by the so called denitrifying bacteria in anoxic conditions, where they use nitrates as electron acceptors during their respiratory process in the place of the oxygen.).
	
(New Rejection – Necessitated by Amendment) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 20140273150 A1) in view of Ji (Ji, B. et al. Aerobic Denitrification: A Review of Important Advances of the Last 30 Years, and Boundy-Mills (US20190119707) and further in view of Lipinska (Lipinska, L. et al., Antifungal Activity of Lactobacillus sp. Bacteria in the Presence of Xylitol and Galactosyl-Xylitol, 2016, BioMed Research International, Vol. 2016, Article ID 5897486, 1-8).
Regarding claim 20, Angel and Ji teach an overlapping range of glycolipid and alditol (Angel ¶ 46, lines 16-20: the nutritive component (mannitol salt agar) and the emulsifier (glycolipid) are provided in about equivalent amounts, but may vary in relative ratios with each other from about 1:5, 1:4, 1:3, 1:2, 1:1, 0.5:1, 0.3:1, 0.25:1, or 0.2:1, or any ratios falling within the ranges of about 1:5 to about 0.2:1) with the claimed weight ratio ranges and the salt of organic acid is a result effective variable that is optimizable through routine experimentation (Ji Pgs 647-648 ¶ 5.2 Carbon is essential for cell growth and nitrate reduction processes and aerobic denitrification is related to heterotrophic denitrification. Succinate and acetate are most commonly used as carbon source). Angel also teaches the salt of organic acid is sodium acetate (¶ 79, lines 8-11: salts of pharmaceutically acceptable organic acids such as acetic, citric, succinic).
Angel does teach the glycolipid is lactone sophorolipid or the alditol is lactitol. 
Boundy-Mills teaches sophorolipids including lactone forms (Boundy-Mills ¶ 263 Ln 1) are used in numerous applications including bioremediation of groundwater and surface water (Boundy-Mills ¶ 265 Ln 19-20).
Lipinska teaches polyols including lactitol and mannitol are used in growth medium to stimulate bacteria (Lipinska Pg. 1, ¶ 1, line 7 - ¶ 2, line 3: Researchers modify their growth medium to stimulate metabolism towards production of antifungal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sophorose lipid and mannitol in Angel's composition with lactone sophorolipid and lactitol taught in Boundy-Mills and Lipinska, because they are known equivalents. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657